RECORD IMPOUNDED

                                NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-4514-19

NEW JERSEY DIVISION
OF CHILD PROTECTION
AND PERMANENCY,

          Plaintiff-Respondent,

v.

S.M.,

          Defendant-Appellant,

and

S.D.,

     Defendant.
_________________________

IN THE MATTER OF THE
GUARDIANSHIP OF G.D.,
a minor.
_________________________

                   Argued May 17, 2021 – Decided July 9, 2021

                   Before Judges Hoffman, Suter, and Smith.
            On appeal from the Superior Court of New Jersey,
            Chancery Division, Family Part, Burlington County,
            Docket No. FG-03-0028-19.

            Adrienne Kalosieh, Assistant Deputy Public Defender,
            argued the cause for appellant (Joseph E. Krakora,
            Public Defender, attorney; Adrienne Kalosieh, on the
            briefs).

            Meaghan Goulding, Deputy Attorney General, argued
            the cause for respondent (Gurbir S. Grewal, Attorney
            General, attorney; Melissa H. Raksa, Assistant
            Attorney General, of counsel; Hannah F. Edman,
            Deputy Attorney General, on the brief).

            Todd Wilson, Designated Counsel, argued the cause for
            minor (Joseph E. Krakora, Public Defender, Law
            Guardian, attorney; Meredith Alexis Pollock, Deputy
            Public Defender, of counsel; Todd Wilson, on the
            brief).

PER CURIAM

      Defendant S.M. 1 appeals the judgment terminating her parental rights to

G.D. (George). She contends the trial court lacked substantial credible evidence

to terminate her parental rights. 2 We affirm largely for reasons expressed in

Judge Louise Donaldson's oral opinion.



1
   Fictitious names have been used throughout the opinion to maintain the
confidentiality of the parties as permitted by Rule 1:38-3(d)(12).
2
   S.D. (Sam), George's father, did not appeal the termination of his parental
rights.

                                       2                                  A-4514-19
                                     I.

      Defendant and Sam are the biological parents of George, who was born

on May 19, 2017. Their parental rights were terminated on July 30, 2020,

following a multi-day bench trial.

      When George was four weeks old, defendant noticed he was "fussy,"

crying, vomiting and had a fever. Defendant called 911 after Sam would not

take them to the hospital because he had been drinking. Dr. Marita E. Lind, a

board-certified pediatrician, examined George at the Children's Hospital of

Philadelphia (CHOP) and saw bruising on his shoulder, thighs, ear and cheek.

X-rays revealed distal metaphyseal fractures in both tibias (shin bones). Dr.

Lind testified that injuries of that nature could not be caused by the child. They

were consistent with non-accidental trauma.

      Defendant was not certain how the injuries occurred.          At first, she

suggested they may have occurred when her mother was caring for the child.

Later, she suggested, they may have occurred when she was in the shower and

Sam was watching the child. Defendant acknowledged telling different versions

about how the injuries may have occurred. She never explained the bruising.

Just a few days later, Sam told defendant he injured George by accident after

catching him by the legs as he was falling. None of this explained the bruising.


                                          3                                 A-4514-19
      DCPP removed George from defendant and Sam's custody because they

would not say how the injuries occurred, and they did not identify relatives who

could take responsibility for the child. George was placed with resource parents

who, after the four years George has lived with them, want to adopt him.

      On June 23, 2017, the Division of Child Protection and Permanency

(DCPP) filed an order to show cause and verified complaint under N.J.S.A. 9:6-

8.21 and N.J.S.A. 30:4C-12 alleging George was abused and neglected by his

biological parents. DCPP requested protection, care and supervision of George.

      On the return date of the order to show cause, defendant admitted she was

not truthful about how George was injured, acknowledging that Sam

accidentally caused the injuries. George remained in placement under DCPP

custody. The court ordered services for both parents which included supervised

visitation.

      The January 2018 abuse and neglect trial resulted in a finding under

N.J.S.A. 9:8-21(c) that Sam neglected George. The court found he disregarded

"the likelihood he was impaired from alcohol intake which contributed to [him]

injuring his child." Defendant was found to be unable to adequately care for

George because "[s]he is part of a family in need of services" under N.J.S.A.

30:4C-12. George continued under DCPP custody and care. Both parents were


                                       4                                   A-4514-19
ordered to attend psychological evaluations. Sam was to attend a substance

abuse evaluation. They continued to have supervised visitation.

      For the next year, Sam sporadically complied with the services he

received. The substance abuse evaluation showed he needed treatment, but he

would not attend. He had supervised visitation with George but attended it

irregularly.   He had parenting classes which included anger management

counselling, but he was disengaged from the process.        He also received

psychological evaluations and transportation assistance.

      Defendant complied with the services she received, which included

supervised visitation, parenting classes, psychological evaluations, counseling

and bus passes.     Although recommended, defendant did not meet with a

domestic violence counselor because she denied domestic violence was

occurring.     The court denied DCPP's request to order domestic violence

counseling. Defendant apparently benefited from the services, but she still

needed assistance in caring for the child. DCPP explored, without success,

whether other relatives could care for George or assist defendant. Defendant

and Sam remained together as a couple.

      In December 2018, the trial court approved DCPP's permanency plan,

which was to terminate defendant and Sam's parental rights to George. DCPP


                                       5                                 A-4514-19
filed a guardianship complaint in January 2019. The trial commenced in August

2019. On July 30, 2020, the trial court ordered termination of defendant and

Sam's parental rights to George, finding termination and the transfer of

guardianship to DCPP was in George's best interest.

      We summarize the trial evidence and findings by Judge Donaldson as

necessary to address the points raised on appeal.         In assessing witness

credibility, the judge accepted the conclusions of the experts called by DCPP

and the law guardian and reviewed their testimony in detail.

      Dr. Brian Eig, an expert in clinical psychology, testifying for DCPP,

conducted three psychological examinations of defendant — from February

2018 to April 2019 — in which he diagnosed defendant with a "generalized

anxiety disorder and major depressive disorder." Because of this, her ability to

meet George's needs or provide him a stable environment was limited, and it

was not likely she could care for George by herself.        She had dependent

personality traits and needed to rely on others for care and guidance. She

participated in the services recommended for her and made some improvements,

but her relationship with Sam continued, which was "a significant liability." Dr.




                                       6                                   A-4514-19
Eig testified that defendant was "minimally adequate as a parent. . . . a marginal

parent," and he did not recommend reunification. 3

      Dr. Eig's bonding evaluation concluded George had an insecure

attachment to defendant and there was only a low risk to the child if this

relationship were severed. Dr. Eig reached a similar conclusion regarding

George's bond with Sam, which he found to be of an "insecure avoidant" nature.

      Dr. Eig testified that George had a "strong positive and warm relationship"

and a secure bond with both resource parents. He concluded George would be

at high risk of enduring severe emotional harm if he were separated from his

foster parents. Dr. Eig concluded George's foster parents could ameliorate any

harm caused by the termination of parental rights.

      The court found that visitation with defendant and Sam affected George,

who generally was happy and pleasant. After visitations, George was irritable

and cranky, and at times "distressed and inconsolable . . . ." Defendant attended

parenting classes but needed redirection concerning George's needs.           The

visitation coordinator testified that George was always excited to see defendant


3
  We mention the psychological evaluation of Sam because defendant continued
to reside with him. Dr. Eig found Sam had limited insight into his own
difficulties. He had narcissistic personality traits, maladaptive patterns, and
inflated self-esteem. He felt he was above the rules. Dr. Eig testified Sam could
not parent a child on his own or benefit from services.

                                        7                                   A-4514-19
and said "I love you, Mommy" to her. However, defendant was easily distracted

from watching the child and there were concerns about her ability to retain skills.

      Defendant's visits were reduced to once a week because defendant missed

several appointments. She said she missed some visits because she lacked funds.

More recently, defendant acknowledged smoking medical marijuana while she

was driving to visitation appointments.

      In addition to Dr. Lind, who testified about the child's injuries, Dr.

Maureen Santina testified on behalf of the law guardian as an expert in clinical

and forensic psychology. Dr. Santina testified defendant intended to stay with

Sam. Defendant's plan was to regain custody of George and then the two of

them would raise him together. Dr. Santina diagnosed defendant as suffering

from an anxiety disorder, panic disorder, and a dependent personality disorder.

Defendant also expressed feeling depressed but Dr. Santina concluded that

anxiety was "predominant." Defendant was unable to function independently or

care for George now or in the foreseeable future.            She was not living

independently, she relied on others and had a pattern of unstable relations. Dr.

Santina's bonding evaluation concluded George had an insecure attachment to

defendant. However, George's bond with his resource parents was secure and




                                          8                                  A-4514-19
positive. She testified there would be severe harm if that relationship were

terminated, and the biological parents could not mitigate that harm.

      Dr. Aida Ismael-Lennon testified for defendant as an expert in

psychology. Her evaluation, based on a review of the records, was that "a strong

positive bond" existed between defendant and George and that a "strong positive

attachment" existed between George and his resource parents. Dr. Lennon

learned that defendant had separated from Sam, concluding defendant was able

to parent at a minimal level of capacity without Sam. He supported reunification

with defendant even if that took longer than six months.

      Judge Donaldson reopened the trial after closing arguments when

defendant's attorney advised there was the possibility that defendant and Sam

may separate.    Defendant confirmed she no longer was living with Sam

following eviction from their apartment. She was renting a room from her

former public defender under a month-to-month lease. She agreed this was not

a good location for the child. DCPP's inspection revealed heavy cigarette smoke

and dog feces on the floor. Defendant denied she intended to reunite with Sam

after the trial. She claimed to have a new boyfriend. Sam recently threatened

to kill her, and she now claimed he verbally and emotionally abused her.




                                       9                                   A-4514-19
      Under prong one of N.J.S.A. 30:4C-15.1(a)(1) — harm to the child — the

trial court found, based on Dr. Lind's testimony about the fractures sustained by

George that "[t]he injuries to the child were caused either by both parents or

more than likely by the father . . . ."     Because Sam's anger management

counselling was not successful, the court found there was no reason to think this

type of behavior would stop in the future. Judge Donaldson found defendant

was "unable to protect [George] and care for [him] and [it was] unlikely that she

will be able to do so in the foreseeable future." This was because she stayed

with Sam for two and a half years after the injuries and has a dependent-type

personality.   The judge noted defendant engaged in a series of "damaging

relationships" and threatened to reconcile with Sam after the litigation was

completed.

      Under the second prong, the court found that defendant and Sam were

unwilling or unable to eliminate the harms. The judge accepted the testimony

of Drs. Eig and Santina that neither parent was capable of providing a stable

home for the child. They were evicted even though their need for stable housing

was an issue in this litigation for the past three years.       Sam had anger

management issues. Defendant was only minimally able to care for the child.

The court expressed it was "seriously concerned" defendant would not be able


                                      10                                   A-4514-19
to protect George from Sam. George had been in the DCPP's custody for nearly

three years by then and the resource family wanted to adopt him. The court

found any delay in providing permanency for George was harmful to him.

      Under prong three, the court found DCPP made reasonable efforts to

provide services for both parents and to correct the reasons why George was in

placement outside his home. DCPP had considered alternative placements for

the child. After compliance with the services which had been ordered, defendant

"still need[ed] assistance in caring for [George], which she [did] not have."

      Under prong four, the trial court found the termination of defendant and

Sam's parental rights will not do more harm than good. George is "clearly

bonded" with the resource parents based upon the testimony of the psychological

experts. The court found the need for permanency and a stable home to be

central to its decision. The court further found the resource parents wanted to

adopt George, and noted he has lived with them since he was one-month old.

The expert witnesses testified that if the secure bond with his resource parents

were broken, defendant would not be able to address the harms that will be

caused. The court found that termination of parental rights was in the child's

best interest.




                                      11                                   A-4514-19
      Defendant appeals the July 30, 2020 order terminating her parental rights.

On appeal, she raises the following issues:

            THE COURT ERRED IN HOLDING THAT DCPP
            MET ITS BURDEN UNDER N.J.S.A. 30:4C-15.1a
            AND THE JUDGMENT TERMINATING S.M.'S
            PARENTAL RIGHTS TO G.D. SHOULD BE
            REVERSED.

            I. THE JUDGMENT OF GUARDIANSHIP MUST BE
            REVERSED AS DCPP'S EVIDENCE DID NOT
            ESTABLISH S.M. WAS RESPONSIBLE FOR HARM
            TO HER CHILDREN AND COULD NOT CEASE
            DOING THEM HARM PURSUANT TO PRONGS
            ONE AND TWO OF N.J.S.A. 30:4C-15.1a.

            II. THE COURT ERRED IN HOLDING THAT
            TERMINATION OF S.M.'S PARENTAL RIGHTS
            WAS IN THE CHILDREN'S BEST INTERESTS
            BECAUSE DCPP FAILED TO SHOW BY CLEAR
            AND CONVINCING EVIDENCE THAT IT MET
            PRONG THREE, AND THE CASCADING EFFECTS
            OF THIS FAILURE IMPLICATED THE ANALYSIS
            OF PRONG TWO.

            III. THE COURT ERRED IN FINDING THAT DCPP
            MET ITS BURDEN AS TO PRONG FOUR BECAUSE
            THE EXPERT EVIDENCE WAS IN EQUIPOISE AT
            BEST THAT TERMINATION OF PARENTAL
            RIGHTS WOULD DO NO MORE HARM THAN
            GOOD.

                                     II.

      To terminate parental rights, N.J.S.A. 30:4C-15.1(a) requires that the

Division prove by clear and convincing evidence the following four prongs:

                                      12                                  A-4514-19
            (1) The child's safety, health, or development has been
            or will continue to be endangered by the parental
            relationship;

            (2) The parent is unwilling or unable to eliminate the
            harm facing the child or is unable or unwilling to
            provide a safe and stable home for the child and the
            delay of permanent placement will add to the harm.
            Such harm may include evidence that separating the
            child from his resource family parents would cause
            serious and enduring emotional and psychological harm
            to the child;

            (3) The [DCPP] has made reasonable efforts to provide
            services to help the parent correct the circumstances
            which led to the child's placement outside the home and
            the court has considered alternatives to termination of
            parental rights; and

            (4) Termination of parental rights will not do more
            harm than good.

            [N.J.S.A. 30:4C-15.1(a).]

      A trial court's decision to terminate parental rights is subject to limited

appellate review. N.J. Div. of Youth & Fam. Servs. v. G.L., 191 N.J. 596, 605

(2007); see Cesare v. Cesare, 154 N.J. 394, 413 (1998) ("Because of the family

courts' special . . . expertise in family matters, appellate courts should accord

deference to family court factfinding."). The family court's decision to terminate

parental rights will not be disturbed "when there is substantial credible evidence




                                        13                                  A-4514-19
in the record to support the court's findings." N.J. Div. of Youth & Fam. Servs.

v. E.P., 196 N.J. 88, 104 (2008).

      Defendant argues DCPP did not prove any of the four prongs of the

statutory tests by clear and convincing evidence. We have carefully examined

the record in light of the arguments posed, concluding that Judge Donaldson's

findings were supported by substantial credible evidence in the record. We defer

to those findings. See N.J. Div. of Youth & Fam. Servs. v. F.M., 211 N.J. 420,

448-49 (2012); Cesare, 154 N.J. at 413. We affirm substantially for the reasons

set forth by Judge Donaldson in her oral decision, adding these comments.

                                    A.

      Defendant argues the trial court erred by finding DCPP met its burden

under prongs one and two of the statute. She argues she did not harm George

nor was she unwilling or unable to address any endangerments. She claimed she

was capable of parenting on her own because Dr. Eig found her parenting was

"minimally" adequate and Dr. Lennon agreed. Even though the experts claimed

she would not separate from Sam, she did so in February 2020, removing the

entanglement that was holding her back. She testified it was not her plan to

reunite with him. She was working full-time and had a place to live.




                                      14                                  A-4514-19
      The harm necessary to prove prong one is not limited to physical harm; it

includes a parent's inability to provide a safe, stable and permanent home for the

child. See In re Guardianship of D.M.H., 161 N.J. 365, 383 (1999). This prong

focuses "on the effect of harms arising from the parent-child relationship over

time on the child's health and development." In re Guardianship of K.H.O., 161

N.J. 337, 348 (1999). The harm "must be one that threatens the child's health

and will likely have continuing deleterious effects on the child." Id. at 352.

      Under prong two of the statute, DCPP must show a parent is unable or

unwilling to correct the circumstances that led to DCPP's involvement. Id. at

348. "The question is whether the parent can become fit in time to meet the

needs of the child." N.J. Div. of Youth & Fam. Servs. v. T.S., 417 N.J. Super.

228, 244 (App. Div. 2010).

      DCPP proved that prongs one and two were satisfied. 4 The trial court

found Dr. Lind's testimony credible that the injuries to George when he was only

four weeks old were not the type to have occurred by accident. Defendant and

Sam admit that Sam caused the injuries, although defendant contends they

occurred by accident and not intentionally. Defendant was not truthful about



4
  We address prongs one and two together because defendant's brief combined
them.

                                       15                                   A-4514-19
who injured George and how the injuries occurred. At first, she implicated her

mother and not Sam. When she knew three days later that it was Sam, she did

not tell. When she could no longer do that, she downplayed what had occurred.

She continued to reside with Sam for the next two-and-one-half years even

though he would not engage in substance abuse treatment and was not interested

in the anger management counselling. They lacked stable housing and were

evicted shortly before the guardianship trial was completed.

      All this was with the knowledge that living with Sam was one obstacle to

reunification with George. By the end of the trial, defendant had moved into a

room in a place that even she admitted was not suitable for the child. The place

was filled with cigarette smoke and there was dog feces on the floor. She shared

the bathroom facilities with the other occupant, her former public defender. She

admitted she would spend more money than she would earn each month. She

still lacked a plan for a safe and permanent home.

      Therefore, more than three years after George was removed, defendant

still had not provided a stable home for him. A child's unfulfilled need for a

permanent home is itself a harm under prong one of the statute. N.J. Div. of

Youth & Fam. Servs. v. B.G.S., 291 N.J. Super. 582, 591 (App. Div. 1996).

Defendant remained unwilling or unable to eliminate that harm.


                                      16                                  A-4514-19
      Defendant complied with the services provided but the experts for DCPP

and the law guardian testified she could not parent independently now or in the

future. The trial court accepted this expert testimony as credible. Defendant

needed constant assistance and redirection during her supervised visitation. She

had a dependent type personality that resulted in bad relationships. At no time

had defendant exercised unsupervised parenting time with George.

      Defendant cites G.L, 191 N.J. at 596, for support. In G.L., a father was

accused of shaking his child to death. Id. at 602-03. The child's mother was not

involved but believed he only was responsible for failing to call for help when

the child was in distress. Ibid. The mother's parental rights were terminated

even though she participated in the services offered, separated from the father

and never allowed him to have unsupervised visitation. Id. at 605. The Court

concluded her failure to condemn the father's actions did not warrant termination

of parental rights. Id. at 607.

      G.L. is not this case. Defendant did not disclose Sam's actions even

though he had told her. She stayed with Sam for three years while George was

in placement even though he did not comply with services, and she understood

he was one of the problems preventing reunification.        Even when she did

separate from him, it was at the end of the guardianship trial with no place that


                                      17                                   A-4514-19
was suitable for George. After the services provided to her, defendant at best

exhibited minimal parenting skills and likely would re-engage in a harmful

relationship.

      We are satisfied there was substantial credible evidence in the record that

the first two prongs of N.J.S.A. 30:4C-15.1(a) were satisfied by clear and

convincing evidence.

                                     B.

      Defendant contends the trial court erred by finding DCPP satisfied its

burden of proving prong three by clear and convincing evidence and that this

had "cascading effects" for prong two. Defendant contends DCPP failed to make

"reasonable efforts" as defined by N.J.S.A. 30:4C-15.1(c) and that she was

willing to attend other services to reunify with George. She argues DCPP failed

to assist her in extricating her from her relationship with Sam. Defendant claims

DCPP sent "mixed messages" to her by suggesting she and Sam attend couples'

counseling.

      The third prong of N.J.S.A. 30:4C-15.1(a) requires the State to make

reasonable efforts by providing services to help a parent correct the

circumstances that led to the child's outside placement.       N.J.S.A. 30:4C-

15.1(a)(3).     Reasonable efforts must consider "the abilities and mental


                                      18                                   A-4514-19
conditions of the parents." N.J. Div. of Youth & Fam. Servs. v. A.G., 344 N.J.

Super. 418, 442 (App. Div. 2001).       The Supreme Court has defined these

reasonable efforts to include encouraging, fostering, and maintaining the bond

between parent and child, promoting visitation, keeping the parent informed of

the child's progress, and informing the parent of the measures he or she needs to

pursue to strengthen the relationship and regain custody. D.M.H., 161 N.J. at

390. Reasonable efforts vary depending upon the circumstances. Id. at 391.

      There was substantial credible evidence to support the trial court's finding

that the third prong was proven by clear and convincing evidence. DCPP

provided a host of services to defendant. She does not contest the necessity of

the services, or the type of services provided. She does not contest the trial

court's finding that DCPP made reasonable efforts to identify other relatives who

could care for George.

      Defendant does not dispute she was advised — repeatedly — that her

relationship with Sam was one of the reasons against reunification. Defendant

argues she was willing to leave Sam, but the record shows she repeatedly

expressed her desire to stay with him. This prolonged and delayed permanency

for George. Defendant and Sam never physically separated until they were




                                      19                                    A-4514-19
evicted in 2020. Although defendant denies that she intends to go back with

Sam, that is not what she told others, including Dr. Santina.

      Defendant had opportunities to separate from Sam. She had a therapist at

the service provider to address her emotional issues. She received assistance

through the Family Learning Center on housing and financial stability. She

could have gone to Providence House for shelter but declined. She was not

interested in meeting with a domestic violence liaison. The trial court's finding

that the Division met the third prong of the best interest standard was well-

supported by clear and convincing evidence in the record.

                                     C.

      Defendant argues the trial court erred by finding DCPP proved the fourth

prong of the statutory test. She contends the expert testimony was at best in

"equipoise" about the good to be served by termination of parental rights.

Defendant argues there is a strong bond between George and defendant because

he refers to her as "Mommy," and he shows difficulty separating from her at the

end of the visits.

      In evaluating prong four, the trial court must balance the child's

relationships with his birth and resource parents and determine whether he will

suffer greater harm from the termination of ties with the former than with the


                                      20                                   A-4514-19
latter. In re Guardianship of J.N.H., 172 N.J. 440, 478 (2002). Prong four does

not require that "no harm will befall the child as a result of the severing of

biological ties." K.H.O., 161 N.J. at 355. A court must consider "the child's

age, her overall health and development, and the realistic likelihood that the

[natural] parent will be capable of caring for the child in the near future." Id. at

357.

       Here, the fourth prong of the statute was satisfied.            Defendant's

characterization of the experts in equipoise is not supported by the record. Drs.

Eig and Santina were clear that there is an insecure bond between George and

defendant. They testified that if that bond were broken the harm would be

something the resource parents could ameliorate because George is securely

bonded with them. George has been with his resource parents since he was four

weeks old. Even defendant's expert indicated that reunification would need to

be implemented gradually over the course of six months to a year. However,

Drs. Eig and Santina testified that if the bond with the resource parents were

broken, defendant would not be able to address the harms to George caused by

this separation and that George was of an age that this break would have lasting

consequences for him.




                                        21                                    A-4514-19
      After carefully reviewing the record and the applicable legal principles,

we conclude that any arguments not addressed lack sufficient merit to warrant

discussion in a written opinion. R. 2:11-3(e)(1)(E).

      Affirmed.




                                      22                                 A-4514-19